



COURT OF APPEAL FOR ONTARIO

CITATION: Cana International Distributing Inc. v. Standard
    Innovation Corporation, 2018 ONCA 387

DATE: 20180419

DOCKET: C63087

Laskin, Sharpe and Fairburn JJ.A.

BETWEEN

Cana International Distributing Inc. c.o.b. Sexy
    Living

Plaintiff

(Appellant)

and

Standard Innovation Corporation

Defendant

(Respondent)

AND BETWEEN

Standard Innovation
    Corporation

Plaintiff by
    Counterclaim

(Respondent)

and

Cana International Distributing Inc. c.o.b. as Sexy Living
    and

Micheline Ciolli

Defendants by
    Counterclaim

(Appellants)

Shaun Laubman and Laura M. Wagner, for the appellants

Peter Mantas and Tala Khoury, for the respondent

Heard: January 23, 2018

On appeal from the judgment of Justice P. Smith of the Superior
    Court of Justice, dated November 18, 2016, with reasons reported at 2016 ONSC
    7197.

COSTS ENDORSEMENT

[1]

We have now received written costs submissions
    regarding costs in this matter.

[2]

As the appellant achieved substantial success on
    the appeal, we award the appellant $15,000 costs of the appeal including taxes
    and disbursements.

[3]

With respect to the trial costs, as the appeal
    has been allowed and the matter remitted to the trial judge to determine the damages
    on the claim relating to the mainstream agreement, a fresh assessment of the
    trial costs will be required. Accordingly, the trial judges costs order is set
    aside and issue of the trial costs (for both the original trial and the damage
    assessment) is remitted to the trial judge to be determined after the damages
    on the mainstream agreement have been assessed.

John
    Laskin J.A.

Robert
    J. Sharpe J.A.

Fairburn
    J.A.


